Citation Nr: 1757481	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a sinus disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral flat feet.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

7.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

8.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for loss of front teeth due to dental trauma.

11.  Entitlement to service connection for a right hip disability.

12.  Entitlement to service connection for a left hip disability.

13.   Entitlement to service connection for a right knee disability.

14.  Entitlement to service connection for a left knee disability.

15.  Entitlement to service connection for a lumbar spine disability.

16.  Entitlement to service connection for pseudofolliculitis barbae


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active duty service from May 1974 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 and July 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2017, the Veteran provided testimony at a video hearing.  A transcript of the hearing is of record.  During the hearing, the Veteran withdrew from appeal the claims for service connection for obstructive sleep apnea, diabetes mellitus, and a sinus disability; and the petitions to reopen claims for service connection for bilateral flat feet and a psychiatric disability; these matters are being formally dismissed, below.

The issues of entitlement to service connection for pseudofolliculitis barbae, hypertension, right and left hip disabilities, right and left knee disabilities, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In April 2017, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claims for service connection for obstructive sleep apnea, diabetes mellitus, a sinus disability; and his petitions to reopen claims for service connection for bilateral flat feet and a psychiatric disability.

2.  In an October 1989 Board decision, service connection was granted for a skin disorder affecting the groin and callosities of the feet only.  The Board decision specifically determined that there was no other chronic skin disorder of service onset.  

3.  Evidence received since the October 1989 Board decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for pseudofolliculitis barbae.

4.  The Veteran has not been shown to have carpal tunnel syndrome of the right upper extremity. 

5.  The Veteran's carpal tunnel syndrome of the left upper extremity did not have its onset in active service, and is not otherwise related to service.   

6.  The Veteran's loss of front teeth is not shown to have had their inception during service, to include as a result of an automobile accident during service; no other link to service is shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claims for service connection for obstructive sleep apnea, diabetes mellitus, and a sinus disability; and petitions to reopen claims for service connection for bilateral flat feet and for a psychiatric disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  New and material evidence has been submitted since the October 1989 Board decision, and the Veteran's claim for service connection for pseudofolliculitis barbae is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Carpal tunnel syndrome of the right upper extremity was not incurred in or aggravated by active service.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  Carpal tunnel syndrome of the left upper extremity was not incurred in or aggravated by active service.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  Loss of front teeth due to dental trauma was not incurred in or aggravated by active service.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal, as to the claims for service connection for obstructive sleep apnea, diabetes mellitus, and a sinus disability; and the petitions to reopen claims for service connection for bilateral flat feet and a psychiatric disability, the Veteran elected to withdraw the issues from appellate consideration in April 2017 during the Board hearing. 

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the matters of entitlement to service connection for obstructive sleep apnea, diabetes mellitus, and a sinus disability; and the petitions to reopen claims for service connection for bilateral flat feet and a psychiatric disability.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claims and they must be dismissed.

New and Material Evidence Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted or received.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   The Court interpreted the language of 38 C.F. R. § 3.156(a)(2017) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F. R. § 3.159(c)(4) (2017), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim. That is to say, there are just two, not three, requirements for successfully reopening a claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

The Veteran's initial claim seeking service connection for a chronic skin disorder  was denied by the Board in October 1989.  Although there was a diagnosis of pseudofolliculitis barbae, the Board noted that there was no basis for service connection for any skin disorder other than callosities of the feet and a skin disorder of the inguinal area.  The Veteran did not appeal the Board's decision.  Thus, the October 1989 Board decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017). 

Since that denial, the Veteran testified at the April 2017 Board hearing that he had problems with pseudofolliculitis barbae in service and had to use a cream for this condition.  This evidence is sufficient to constitute new and material evidence in accordance with 38 U.S.C. § 5108; 38 C.F.R. § 3.156, and the claim is reopened. 

As addressed in the Remand portion of this decision below, development sufficient for adjudication of the reopened claim on the merits de novo has not been completed.  Further development of the reopened claim is required, as discussed in the Remand, below.

Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection for certain diseases, such as hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. As hypertension is considered to be chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Right and Left Upper Extremity Carpal Tunnel Syndrome

The Veteran's service treatment records are negative for any complaints of, or treatment for, symptoms of carpal tunnel syndrome of either extremity.

Post-service, a January 2001 private nerve conduction study showed a diagnosis of carpal tunnel syndrome on the left side.  The nerve conduction study did not show a diagnosis of carpal tunnel syndrome on the right side.  In February 2001, median nerve compression surgery was performed on the left side.  

The Veteran does not have a current medical diagnosis of carpal tunnel syndrome of the right upper extremity.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); 

To the extent that the Veteran complains of right upper extremity pain and tingling, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  Service connection for carpal tunnel syndrome of the right upper extremity is denied.

With respect to the Veteran's claim for carpal tunnel syndrome of the left upper extremity, there is a current diagnosis.  However, the evidence does not support a finding that the Veteran experienced an in-service injury, disease or event to which this condition could plausibly be related.  The available service treatment records do not reflect any treatment for carpal tunnel related complaints of the left upper extremity.  Post-service medical records show diagnosis and treatment for carpal tunnel syndrome of the left upper extremity in 2001, many years after discharge from his period of service - a factor which tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Moreover, the record is negative for any evidence even suggesting that the Veteran's carpal tunnel syndrome of the left upper extremity is linked to his service. 

The Board has considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of bilateral upper extremity disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A bilateral upper extremity disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, the claim for service connection for carpal tunnel syndrome of the left upper extremity is also denied.

Dental Trauma

The Veteran contends that he lost his front teeth due to an automobile accident during active duty service.

The service treatment records document that the Veteran was involved in an automobile accident and sustained injuries.  However, he had previously had his front teeth removed due to non-restorable cavities in February 1975.

On VA dental examination in April 2012, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that according to the Veteran's treatment records, he had all of his teeth extracted (32 teeth) in February 1975 at US Darnell Army Hospital in Fort Hood, Texas, due to "extreme non-restorable coronal caries of long duration."  The examiner noted that the Veteran was in an automobile accident in 1977 and was referred for an evaluation for a possible fracture of the left mandible.  The evaluation revealed that the Veteran was edentulous and that his lower denture cut his vestibule on the left side.  He developed an infection and was treated with antibiotics.  

Although the Veteran alleges otherwise, the probative evidence provided in the claims folder and as reported by the VA examiner does not establish that the in-service automobile accident caused his loss of teeth.  The Veteran's teeth were removed due to non-restorable cavities in February 1975, prior to the automobile accident.  Thus, the preponderance of the evidence is against the claim and service connection must be denied. 

To the extent that the claim involving his teeth was also a claim for VA outpatient dental treatment, this must be denied as well, given the complete lack of contemporaneous evidence showing dental trauma in service.  38 C.F.R. § 3.381.  


ORDER

The appeal as to the claim for service connection for obstructive sleep apnea is dismissed.

The appeal as to the claim for service connection for diabetes mellitus is dismissed.

The appeal as to the claim for service connection for a sinus disability is dismissed.

The appeal as to the petition to reopen a claim for service connection for bilateral flat feet is dismissed.

The appeal as to the petition to reopen a claim for service connection for a psychiatric disability is dismissed.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for pseudofolliculitis barbae, is granted to this extent only.

Service connection for carpal tunnel syndrome of the right upper extremity is denied.

Service connection for carpal tunnel syndrome of the left upper extremity is denied.

Service connection for loss of front teeth due to dental trauma is denied.
 

REMAND

The Veteran states that he currently has pseudofolliculitis barbae, hypertension, right and left hip disabilities, right and left knee disabilities and a lumbar spine disability which are all related to his active service.  

With regard to his claim for pseudofolliculitis barbae, the service treatment records show that in May 1975, he complained of bumps on his chin after shaving.  He related that the bumps appeared in the morning after shaving every time.  Examination revealed very few papules, not pistula, under the chin.  The assessment was pseudofolliculitis.  The Veteran testified at the Board hearing that he continues to have problems shaving on his face.    

The Veteran testified at his April 2017 Board hearing that he was diagnosed with hypertension during service around 1976 after his motor vehicle accident.  He also reported that he told the examiner about his hypertension on his separation examination.  The Veteran's December 1976 separation examination shows that the Veteran reported dizziness or fainting spells on his Report of Medical History.  The examiner noted that the Veteran had intermittent dizziness and that he had orthostatic hypertension for 1 year.  However, the Veteran's blood pressure reading was 108/70.        

The Veteran claims that he injured his hips, knees and lumbar spine during an automobile accident in June 1976 during active duty service.  Service treatment records confirm that the Veteran had an automobile accident in June 1976.      
 
Accordingly, the Veteran should be scheduled for pertinent examinations to ascertain the likely cause of each of his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed pseudofolliculitis barbae.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed pseudofolliculitis barbae is related to military service, to include in-service treatment in May 1975 for the claimed disorder.

The examiner should provide a rationale for all opinions expressed.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed hypertension.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hypertension is related to military service, to include in-service notation of orthostatic hypertension in December 1976.

The examiner should provide a rationale for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination(s) to determine the current nature and etiology of his claimed bilateral hip disability, bilateral knee disability and a lumbar spine disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner must also consider and discuss the Veteran's service treatment records which show that in June 1976, the Veteran was involved in an automobile accident.  He claims that he injured his hips, knees and lumbar spine during the accident.  

The examiner is asked to opine as to:

* Whether it is at least as likely as not that a right hip and/or left hip disability(ies) is/are etiologically related to active service.  

* Whether it is at least as likely as not that right knee and/or left knee disability(ies) is/are etiologically related to active service.  

* Whether it is at least as likely as not that a lumbar spine disability is etiologically related to active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


